—Judgment, Supreme Court, New York County (Jose Padilla, J., and a jury), entered May 22, 2001, inter alia, apportioning fault 90% against defendants-appellants and awarding plaintiffs damages for past and future pain and suffering and future medical expenses, unanimously affirmed, without costs.
The trial court properly allowed an eyewitness to opine as to the speed of appellant’s car in miles per hour, any question as to the witness’s opportunity to observe and judge such speed going to the weight of his testimony rather than its admissibility (see, Marcucci v Bird, 275 App Div 127, 129). The trial court properly recalled its original, signed judgment, which had not yet been entered and contained numerous ministerial errors (CPLR 5019 [a]; see, Kiker v Nassau County, 85 NY2d 879, 880-881). Having failed to oppose plaintiffs’ settlement of the judgment, appellants waived any objections to its structuring for purposes of CPLR article 50-B. Moreover, the record does not contain “Schedule A” of the judgment setting forth the calculations underlying the numbers in the judgment, and thus is inadequate to permit appellate review. We also note that plaintiffs attribute appellants’ discrepancy to a misapplication of the discount rate, which appellants do not dispute in their reply brief. The awards for past and future pain and suffering and future medical expenses do not deviate materially from what is reasonable compensation under the circumstances. Concur — Tom, J.P., Mazzarelli, Rosenberger, Ellerin and Rubin, JJ.